Citation Nr: 0415314	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  96-47 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





INTRODUCTION

The veteran served on active duty from December 1953 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 RO decision that, in pertinent 
part, denied service connection for a seizure disorder.  In 
an October 1997 decision, the Board construed the issue to be 
whether new and material evidence had been submitted to 
reopen a claim for service connection for a seizure disorder, 
and the Board then denied the application to reopen the 
claim.

The veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In May 1999, 
the Court granted a motion by the VA Secretary for vacate and 
remand the Board's October 1997 decision.  The Court 
instructed the Board to comply with the holding in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), which was decided after 
the Board's October 1997 decision.  

In September 2000, the Board again denied the application to 
reopen the claim for service connection for a seizure 
disorder.  The veteran again appealed to the Court.  In a 
June 2001 order, the Court granted a motion by the VA 
Secretary to vacate and remand the Board's September 2000 
decision, this time for consideration of the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA), a law enacted 
after the Board decision.

In March 2002, the Board again denied the application to 
reopen the claim for service connection for a seizure 
disorder.  The veteran again appealed to the Court.  In a 
November 2002 order, the Court granted a joint motion by the 
veteran and the VA Secretary to vacate and remand the March 
2002 Board decision, this time to assure compliance with 
legal provisions as to adequate VA notice to the veteran of 
the information and evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In August 2003, the Board 
remanded the matter so that the RO could provide additional 
notice to the veteran, which it did, and the case is now 
again before the Board for further review.


FINDINGS OF FACT

In a March 1992 decision, the Board last denied the veteran's 
application to reopen a claim for service connection a 
seizure disorder.  Evidence received since that decision is 
cumulative or redundant of evidence previously considered, or 
the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for a seizure disorder, and the 
March 1992 Board decision is final.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the Marine Corps from 
December 1953 to June 1954.

During his active service, the veteran received smallpox 
vaccination in December 1953.  In April 1954, he was seen for 
cold and headache and several times for vague frontal and 
temporal cephalgia dating back to before service.  The 
diagnosis was tension headache.  A May 1954 progress note 
refers to chief complaints of headaches accompanied by 
dizziness and episodes, including prior to service.  
Neurologic evaluation in service was negative.  In May 1954, 
a Board of Medical Survey found that he had a personality 
disorder (emotional instability reaction), manifested by 
outbursts of anger, emotional lability, and numerous somatic 
complaints (including headaches) dating to childhood, and he 
was discharged from service.  

Post-service medical records show that he was first diagnosed 
with a convulsive disorder (idiopathic epilepsy) or seizure 
disorder in 1963, which is almost 10 years after service.

In January 1965, the Board denied service connection for 
epilepsy and a psychiatric disorder.  The Board considered 
the service medical records and statements of the veteran.  
The Board also considered VA hospitalization records from 
September through December 1963 showing the initial diagnosis 
of a convulsive disorder (idiopathic epilepsy).  The 
discharge summary notes that the veteran gave a history which 
included spells as a child, then being free from spells until 
service, a spell in service, and four or five spells since 
service.  Other evidence included several medical statements 
concerning treatment before and after service, and a May 1964 
electroencephalography report noted that findings were 
consistent with a convulsive disorder that was fairly well 
controlled by anti-convulsive drugs (Dilantin and 
Phenobarbitol).  A May 1964 VA examination report noted the 
veteran's statement that he had not been definitely diagnosed 
with epilepsy until VA hospitalization in late 1963.  The 
Board also considered a statement from an individual 
concerning the veteran's preservice medical status.

In June 1985, the Board again denied service connection for 
epilepsy.  Additional evidence then considered by the Board 
included school records, reports of private and VA 
examinations, statements from private physicians and 
relatives, the veteran's and his wife's testimony at personal 
hearings at the RO, and copies of pages from a medical text 
concerning symptoms of epilepsy.  The veteran's accounts of 
head trauma with regard to onset of seizures include 
inconsistent and differing facts; he refers to being hit by a 
dummy during basic training on one occasion and at other 
times he refers to being disciplined by an officer when he 
sought treatment in sick bay.  A private treating doctor, 
Lester Schechter, M.D., wrote in June 1972 that he had been 
treating the veteran for grand mal epilepsy since January 
1964.  Evidence considered included a December 1976 note from 
a private internal medicine doctor, K.S. Suh, M.D., who wrote 
that he had first treated the veteran in 1975 and had 
continued to treat him for various conditions that included 
grand mal epilepsy.  Other evidence considered included a 
February 1981 letter from the veteran's private treating 
doctor, Richard P. Cudahy, M.D., who wrote that the veteran 
believed that his seizure disorder was service-connected, but 
that there was "no way" that he could make such a 
determination based on the information regarding the 
veteran's history.  An April 1981 letter from a private 
psychiatrist, M. Raqib Raja, M.D., related the veteran's 
account of a seizure disorder with an onset during service; 
however, based on a review of the past history and a mental 
status examination, the psychiatrist wrote that it was 
extremely difficult to establish the timing and cause of the 
seizure disorder.  The Board again found that epilepsy was 
first manifested many years after service.

In August 1987, the Board again denied service connection for 
epilepsy.  In connection with the application for benefits, 
the veteran had submitted additional evidence, including a 
September 1983 statement from D.V. Tartaglia, M.D., who noted 
the veteran gave a history that he had seizures in service.  
An October 1985 letter from a childhood doctor, Hamilton D. 
Soden, M.D., indicated that there had been no episodes of 
epilepsy or emotional instability during the veteran's 
childhood until his entry into service.  The Board also 
considered a November 1985 statement from Dr. Martin Raskin 
regarding the history of the veteran's psychiatric condition, 
including prior to service; a similar 1982 statement from 
this doctor had been submitted earlier.  The additional 
submitted evidence also included November and December 1985 
statements from R. W. Anderson, Ph.D., a psychologist, who 
wrote that the veteran's "impressive collection of papers" 
indicated that his disability occurred during service.  The 
veteran and his wife also testified at a hearing at the RO; 
they claimed that the veteran first received medication for 
seizures at a private hospital in 1955.  In its decision, the 
Board found that the evidence did not establish the existence 
of seizures either during service or within one year after 
separation from service.  

In March 1992, the Board denied an application to reopen a 
claim for service connection for a seizure disorder.  The 
additional submitted evidence included repetitious statements 
and testimony by and on the veteran's behalf, as well as 
private medical records regarding treatment of a seizure 
disorder, beginning many years after service, and articles 
regarding epilepsy.  The veteran also specifically argued 
that his seizure disorder was caused by vaccinations he 
received in service.  The Board found that new and material 
evidence had not been submitted.

In November 1992, the veteran again sought to reopen the 
claim for service connection for epilepsy.  He submitted a 
record of cowpox (smallpox) vaccination during service and 
submitted other previously considered service records.  

He also submitted excerpts from medical treatises that 
discussed smallpox vaccinations and possible neurologic 
complications.  The excerpted articles included "Adverse 
Events Following Immunization: Assessing Probability and 
Causation,"  which indicated that most reported adverse 
events associated with immunizations were minor and not 
associated with permanent disability.  Occasionally, reports 
were received that were temporally related to receipt of 
vaccine.  However, most neurologic disturbances are events 
that regularly occur in the absence of immunization.  The 
article indicated that "[a]s a result, it is then difficult 
to determine whether the relationship between immunization 
and illness is causal or coincidental."  The article also 
discussed, in general, competing theories, specific cases, 
and the need for fact-specific determinations.    

Another article submitted was "Critical Evaluation of the 
Role of Immunization as an Etiological factor of Infantile 
Spasms."  This article discussed childhood complications of 
vaccinations and noted that some investigators were 
suspicious of any relationship between smallpox vaccinations 
and neurological complications.  

VA treatment records from 1988 to 1995 include diagnoses of 
various medical disorders, including a seizure disorder, from 
years after service.

In May 1994, the RO requested that the veteran specify the 
exact nature of the viral infection claimed to have resulted 
from cowpox vaccination, as well as medical evidence, history 
of treatment, and current diagnosis of the condition.  In 
September 1994, the veteran wrote that his disabilities 
secondary to in-service vaccinations consisted of various 
conditions, including seizure disorders.  

The veteran wrote in a September 1994 letter that the 
disorders due to cowpox vaccination included post-infection 
encephalitis, encephalitis lethargica, headaches, psychic 
disturbances, emotional disturbances, seizure disorders, and 
"innumerable subjective complaints."

A private doctor from an epilepsy program, Haidy M. Behman, 
M.D., wrote in October 1994 that the veteran and his wife 
described his seizures as having started during military 
service after two incidents of head trauma.  With regard to 
the veteran's family history, the doctor noted that 6 of the 
veteran's 7 daughters had a history of seizures; one had 
passed away at an early age due to cerebral palsy.  The 
doctor said that the seizures had historically started during 
the veteran's service, as reported by the veteran; however, 
he cautioned that it was not clear that it would ever be 
possible to ascertain the onset of seizures or their cause.  
The doctor noted that more than likely there was a family 
history of seizures that the veteran was not aware of, as 
suggested by his daughters' medical history.  

In November 1994, the RO denied service connection for a 
disability resulting from vaccinations.  The rating decision 
included the then-applicable regulatory provisions specifying 
what types of evidence a claimant should submit and what 
steps the VA would undertake to assist a claimant.  

The RO wrote to the veteran in November 1994 and requested 
that he submit medical evidence to reasonably support his 
contentions, including evidence of current diagnosis and 
findings showing the existence of the claimed conditions, 
continuity of medical findings showing existence of claimed 
conditions since service, and medical opinions of the 
etiology of each objective disability that links the 
disability to cowpox vaccination together with a rationale 
for such etiological opinions.

In March 1995, the veteran resubmitted excerpts from medical 
treatises that discussed smallpox vaccinations and possible 
neurologic complications.  The excerpted articles included 
"Vaccines" by Drs. S. Plotkin and E, Mortimer, "Adverse 
Events Following Immunization: Assessing Probability and 
Causation," and "Control of Communicable Disease in Man."  

The first article discussed smallpox vaccinations, including 
complications.  With regard to post-vaccinal encephalopathy 
and encephalitis, the article noted the infrequency of such 
reactions in the United States.  It also noted that severe 
symptoms of post-vaccinal encephalopathy begin abruptly 
within 6 to 10 days after vaccination, with fever and 
convulsions that are usually followed by hemiplagia and 
aphasia.  Post-vaccinal encephalitis usually would start 11 
to 15 days after vaccination, with fever, vomiting, headache, 
malaise, anorexia, followed by disorientation and drowsiness 
and sometimes convulsions and coma.  The second article was 
submitted also in November 1992 and is discussed above.  The 
third article also discussed smallpox vaccinations, noting 
only that major complications of vaccination include 
encephalitis, which is very rare with current vaccine 
strains.

In February 2004, the RO sent the veteran and his attorney a 
letter informing them what evidence was of record, what 
evidence they need to identify or provide, and what evidence 
the VA would obtain.  The attorney replied that same month 
that no additional evidence or argument was being submitted.  
In March 2004, the RO sent the veteran and his attorney a 
supplemental statement of the case that described relevant 
legal provisions.  The veteran and his attorney were then 
given yet another opportunity to submit more evidence, but 
they submitted none.

II.  Analysis

Through discussions in correspondence, rating decisions, the 
statement of the case, supplemental statemens of the case, 
and the Board's remands, the VA has informed the veteran of 
the evidence necessary to substantiate his application to 
reopen a claim for service connection for a seizure disorder.  
He has been told of his the VA's respective obligations to 
provide evidence.  As directed by the Court in its orders, 
the Board will address the VCAA provisions in greater depth.

To the extent that there was ambiguity perceived in prior 
correspondence and documents from the VA as to VCAA notice 
provisions, there is none in the February 2004 letter the RO 
sent the veteran.  That letter specified the evidence that 
has been received to date, the types of evidence that are 
still necessary to substantiate the veteran's claim, and the 
various responsibilities of him and the VA in securing any 
pertinent evidence.  The veteran and his attorney have been 
given numerous opportunities to provide any additional 
evidence, and they have indicated that no additional evidence 
is forthcoming.  They have identified no additional pertinent 
medical records to be obtained.  In an application to reopen 
a previously denied claim for service connection, there is no 
VA obligation to provide a VA examination.  Under the 
circumstances, the Board finds that the notice and duty to 
assist provisions of the VCAA and the related VA regulation 
have been met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.  

The Board now turns to the application to reopen the claim 
for service connection for a seizure disorder.

Service connection may be granted for a disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for a seizure disorder (epilepsy) will be 
rebuttably presumed if manifest to a compensable level within 
one year after separation from active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for a seizure disorder, or an application 
to reopen the claim for service connection, was previously 
denied on multiple occasions by the RO and Board.  The last 
final decision, denying reopening of the claim, was by the 
Board in March 1992.  That Board decision is considered to be 
final, with the exception that the claim may be reopened by 
the submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7104.  The question now presented is whether new and 
material evidence has been presented, since the March 1992 
Board decision, which would permit the reopening of the claim 
for service connection for a seizure disorder.  Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

As applicable to the present case, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The definition of "new and material evidence" in 38 C.F.R. 
§ 3.156(a) was revised, effective August 29, 2001.  See 38 
C.F.R. § 3.156(a) (2003).  However, the latest definition 
only applies to an application to reopen a finally decided 
claim received by the VA on or after August 29, 2001; thus it 
does not apply to the instant case.  See 66 Fed.Reg. 45620 
(2001).

At the time of the March 1992 Board decision, the evidence of 
record included service and post-service medical records, 
which showed that the veteran's seizure disorder was first 
manifested many years after service.  At times, years after 
service, the veteran told doctors that his seizures began in 
service, and the doctors transcribed such lay history in 
their reports.  Also on file were statements from the 
veteran, and hearing testimony by him and his wife.  The 
March 1992 Board decision also specifically considered the 
appellant's latest assertion that seizures were the result of 
vaccinations during service.

The additional evidence received since the March 1992 Board 
decision includes a number of duplicate copies of previously 
considered documents; such are redundant, not new evidence.  
The veteran has also submitted a 1994 statement from Dr. 
Behman, VA treatment records from years after service that 
are dated into 1995, copies of medical treatises concerning 
smallpox and possible vaccine complications, and additional 
statements containing his contentions.

The additional VA and private medical evidence submitted by 
the veteran show diagnoses of a seizure disorder many years 
following service; these records are cumulative, not new, 
evidence.  These records merely confirm the current existence 
of a seizure disorder, which has already been established.  

The veteran's additional written statements are also not new 
evidence since they are repetitive of assertions considered 
by the Board when it denied the application to reopen the 
claim in 1992, including assertions regarding the effects of 
smallpox or cowpox vaccines.  This is all redundant or 
cumulative information, and thus it is not new evidence.  38 
C.F.R. § 3.156; Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999); Reid v. Derwinski, 2 Vet. App. 312 (1992).

The veteran's assertions that symptoms in service actually 
represented the onset of a seizure disorder, or that a 
service cowpox vaccination led to his seizure disorder, are 
not material evidence.  As a layman, he has no competence to 
give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
These assertions do not pertain to observable symptomatology; 
rather, they are lay assertions regarding the medical nature 
of such symptoms.

The veteran has also submitted several statements from 
medical providers.  In his 1994 statement, Dr. Behman 
reported the veteran gave a history of seizures starting in 
service.  This is only cumulative information, not new 
evidence; and, moreover, such a mere transcription of a lay 
history is not competent medical evidence of causality.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).  Dr. Behman 
commented that it was not possible to ascertain when seizures 
began or their cause.  This statement actually is contrary to 
the notion of service connection; thus, by itself or in 
connection with previously assembled evidence it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  It is not material evidence.  
38 C.F.R. § 3.156.

The excerpts from medical treatises which the veteran has 
submitted provide generic information on smallpox and the 
possibility that various vaccinations may lead to 
neurological and other disorders.  These medical articles do 
not suggest that this particular veteran developed his 
seizure disorder as a result of a service vaccination, and 
the veteran has not submitted a doctor's statement to support 
his theory of such a causal relationship.  See Wallin v. 
West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 
314 (1998).  These articles pertain to extremely rare and 
perhaps debatable complications of smallpox immunizations.  
Moreover, they pertain to complications that involve symptoms 
that, simply put, were never manifested by the veteran in the 
timeframes referred to in the articles, such as several days 
after immunization.  These articles are merely generic, 
purely speculative, and completely unrelated to the specific 
fact pattern at issue.  By themselves or in connection with 
previously assembled evidence, they are not so significant 
that they must be considered in order to fairly decide the 
merits of the claim for service connection.  38 C.F.R. 
§ 3.156.

The Board concludes that new and material evidence has not 
been submitted to reopen the claim for service connection for 
a seizure disorder.  Thus, the March 1992 Board decision 
remains final.


ORDER


The application to reopen a claim for service connection for 
a seizure disorder is denied.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



